UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7382



ROOSEVELT ISAAC,

                                              Plaintiff - Appellant,

         versus

P. DOUGLAS   TAYLOR;   NATHANIEL   WATSON;   JOE
BLACK,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-94-2O03-3-19-BC)


Submitted:   January 11, 1996             Decided:   January 24, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert Isaac, Appellant Pro Se.    Joseph Crouch Coleman, Columbia,
South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Isaac v. Taylor,
No. CA-94-2003-3-19-BC (D.S.C. Aug. 15, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2